Citation Nr: 1621798	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-12 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for cause of Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1958 to April 1960 in the Air Force.  He passed away in November 2009, and the Appellant is his surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015, the Board referred this case for a cardiologist expert medical opinion.  Such an opinion was provided in November 2015.  The Appellant and her representative were notified of the opinion and given adequate time to respond.


FINDING OF FACT

In a May 2015 written statement, the appellant indicated that she wished to withdraw her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met. 38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

While the Board obtained a medical opinion in October 2015, a review of the file shows that the Veteran's representative submitted a statement in May 2015 noting that she wished to withdraw her pending appeal of the claim for service connection for the cause of the Veteran's death.  
An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative in writing or on the record at a hearing.  Id.

In this case, the May 2015 written statement from the Veteran's representative clearly stated she wished to withdraw her appeal.  Attached to the statement was a signed statement from the appellant noting that she wished to withdraw the appeal regarding the cause of the Veteran's death.  She also expressed her knowledge that she could later attempt to reopen the claim based on the submission of new and material evidence.  As the appellant has withdrawn her appeal, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.


ORDER

The appeal for service connection for the cause of the Veteran's death is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


